Citation Nr: 0705520	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for idiopathic scoliosis of 
right thoracic spine with straightening of the thoracic and 
lumbar spine with degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1956.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefit sought on appeal.  When 
this case was previously before the Board in July 2006, it 
was remanded to the RO for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current back condition was incurred in or 
aggravated by service.


CONCLUSION OF LAW

Service connection for a back condition is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2003 and 
September 2006; a rating decision in May 2004; and a 
statement of the case in February 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the October 2006 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a back 
condition.

The veteran's service medical records show that he was 
treated for complaints of back pain.  In June 1956, the 
veteran presented for removal of his tonsils, but a physical 
examination revealed a sore chest and back related to an 
automobile accident that occurred prior to service in June 
1953.  Later that month, the veteran was admitted to a naval 
hospital for treatment of his back condition then diagnosed 
as myositis, chronic.  It was noted that three weeks prior to 
admission, he fell down a ladder aboard ship and had constant 
pain in his mid-back which radiated into both scapular areas.  
In July 1956, his back condition was diagnosed as scoliosis, 
right thoracic idiopathic.  The Medical Board reviewed the 
veteran's medical history and opined that he had congenital 
deformities of the vertebral column, namely thoracic 
scoliosis and straightening of the dorsal lumbar spines, 
which were present prior to enlistment and were not 
aggravated by service.  The Board deemed him to be unfit for 
duty and released him from service.

Private medical records show that in January 2000, the 
veteran presented with complaints of low back pain.  In 
December 2003, his condition was diagnosed as sacroiliac back 
pain with secondary muscular lumbar pain and a component of 
lower extremity pain.  A MRI of the thoracic spine showed 
minimal scoliotic curvature, while a MRI of the lumbosacral 
spine revealed L5-S1 space narrowing with lucent track 
possibly secondary to vacuum disc phenomenon.  Minimal 
degenerative changes of the lumbar spine were found.  A March 
2004 EMG showed right sided sacral nerve root radiculopathy.

In March 2005, the veteran sought chiropractic treatment for 
his back condition.  The veteran informed the chiropractor 
that he injured his back in service during a fall aboard 
ship.  Upon examination and review of current x-rays and 
service medical records, the chiropractor opined that "it is 
as likely as not that the problems Mr. [redacted] is currently 
experiencing with his lower back is a direct result of the 
injuries sustained by Mr. [redacted] in the fall that he had while 
serving on active duty."

In September 2006, the veteran underwent a VA orthopedic 
examination with a complaint of pain in the right lower back.  
The veteran reported a history of a fall aboard ship in 
service and an automobile accident prior to service during 
which he sustained injury to his back.  Physical examination 
of the back included range of motion testing, neurologic 
examination, and diagnostic studies.  X-rays of the thoracic 
and lumbar spine showed mild thoracic scoliosis consistent 
with an idiopathic scoliosis and degenerative changes of the 
lower lumbar spine.  The examiner stated that "[s]ince his 
scoliosis curve is consistent with an idiopathic curve, I do 
not believe it is a result of his injury sustained while in 
active duty service...I think it is certainly possible that his 
military duty exacerbated his existing disease but I think 
that it is also just as likely if not more that his 
degenerative disease in his spine now is due to normal wear 
and tear and degenerative changes."

The September 2006 VA examination report is the most 
persuasive evidence in this case.  The opinions that the 
veteran's idiopathic curve is not a result of service and 
that the degenerative disc disease is just as likely if not 
more likely due to normal wear and tear and degenerative 
changes than service, were made by a VA examiner based upon a 
review of the claims file; a current examination including 
range of motion tests, a neurological examination, and a 
review of the service medical records, private treatment 
records, and the March 2005 private medical opinion.

The Board has considered the opinion expressed in the March 
2005 private medical opinion that it is as likely as not that 
the veteran's current back condition is related to service.  
However, while that report has probative value, it was not 
rendered based on a thorough review of the entire claim file.  
Furthermore, the lack of supporting clinical evidence of the 
private medical opinion makes it less probative than the VA 
examiner's opinion which included review of the veteran's 
medical history.

The Board has also evaluated the language used by the 
September 2006 VA examiner that "it is also just as likely 
if not more" that the degenerative disease in his spine are 
due to normal wear and tear and degenerative changes.  The 
Board finds that this opinion by the examiner, although 
phrased speculatively, tends to show that it is more likely 
that the veteran's current degenerative changes are the 
result of wear and tear and are not the result of any service 
incident.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and back 
condition.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his back condition 
began during, or is a result of, service.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim and service 
connection for a back condition is denied.


ORDER

Service connection for idiopathic scoliosis of right thoracic 
spine with straightening of the thoracic and lumbar spine 
with degenerative changes of the lumbar spine, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


